                                     UNITED STATES BANKRUPTCY COURT
                                             District of Puerto Rico




        In re:

                                                                Case No. 19−00935 MCF
        LUIS MANUEL SERRANO PERDIGON
                                                                Chapter 7
        CARMEN VIRGEN RIVERA CRUZ
        dba ALS Electronic



        xxx−xx−8358
        xxx−xx−9135
                                                                        FILED & ENTERED ON
                               Debtor(s)                                5/6/19




                                                       NOTICE




           You are hereby notified that the Trustee appointed in this case has filed a Report of No Distribution.

          You must file any objections you may have to said report in writing, within thirty (30) days from
        notice of this notice, and notify the objection to the U. S. Trustee, the Trustee and the Debtor(s).

           Pursuant to Rule 5009 of the Federal Rules of Bankruptcy Procedure, if no timely objection is filed
        by any party in interest, the Court may enter an order discharging the Trustee, canceling his bond and
        closing the case pursuant to 11 U.S.C. Section 350(a).

           San Juan, Puerto Rico, this May 6, 2019




                                                             By:
cc: all creditors                                            Deputy Clerk
